11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Brian Harrison Sims,                          * From the 35th District Court
                                                of Brown County,
                                                Trial Court No. CR25839.

Vs. No. 11-18-00223-CR                        * September 27, 2018

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consist Bailey, C.J.,
                                                Willson, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has considered Brian Harrison Sims’s motion to dismiss his
appeal and concludes that the motion should be granted.           Therefore, in
accordance with this court’s opinion, the appeal is dismissed.